PER CURIAM.
Since this is not an appealable order, we treat this appeal as a petition for writ of prohibition. See Kowalski v. Boyles, 557 So.2d 885 (Fla. 5th DCA 1990). We deny the petition.
The appellant had previously filed a motion for disqualification which was granted. As a result, the newly assigned judge is not disqualified on account of alleged prejudice, unless the judge enters an order admitting “that he does not stand fair and impartial between the parties.” § 38.10, Fla.Stat. (1989). See also Brown v. St. George Island, Ltd., 561 So.2d 253 (Fla.1990). In the instant case, the judge did not enter an order admitting her prejudice, but rather found the motion , for disqualification legally insufficient. We find that the trial judge properly denied the appellant’s motion to disqualify. See Fischer v. Knuck, 497 So.2d 240 (Fla.1986). Accordingly, the petition for writ of prohibition is denied.